Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00331-CR
____________
 
GEOFFREY SCOTT GUNTER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Court at
Law No. 2
Johnson County,
Texas
Trial Court Cause No.
M200801212
 

 
M E M O R
A N D U M   O P I N I O N
Appellant
was convicted of the misdemeanor offense of criminal trespass.  On February 27,
2009, the trial court sentenced appellant to 24 days in jail.  On March 23,
2009, appellant filed a pro se notice of appeal.  Appellant has not
claimed indigency.  No clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  




On May
22, 2009, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellant has not provided this
court with proof of payment for the record. 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.  
Do Not Publish C Tex. R. App. P.
47.2(b).